During the consideration of this matter Judge COOK observed that the only thing of possible value involved in playing the machine was the time of the player, which, he added, would be presumably worthless in the case of an individual whose mental equipment was such that he could find enjoyment in this pastime.
It is a familiar maxim that the law does not care for trifles. If the rationale of the opinion of the majority be conceded, nevertheless it seems that the attention of the courts and the law officers of the state, in these times, should not be absorbed with such minor infractions. With no showing herein of attendant evils, I think there is not enough of substance in the charge to justify the prosecution and Judge COOK concurs in this view. *Page 635